UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


RICHARD RAY GRUBBS,                              §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:21-CV-54
                                                 §
BRIAN WILLIAMS, et al.,                          §
                                                 §
                Defendants.                      §
                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Richard Ray Grubbs, an inmate confined at the Connally Unit, proceeding pro se,

brought this lawsuit pursuant to 42 U.S.C. § 1983.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends granting plaintiff’s motion to dismiss and dismissing this action

without prejudice.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.
                                             ORDER

         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct, and the report of the Magistrate Judge is ADOPTED. It is

         ORDERED that plaintiff’s motion to dismiss is GRANTED. A final judgment will be

entered in this case in accordance with the Magistrate Judge’s recommendation.
SIGNED at Beaumont, Texas, this 6th day of July, 2021.




                                  ________________________________________
                                              MARCIA A. CRONE
                                       UNITED STATES DISTRICT JUDGE




                              2
